 


Exhibit 10.7

Lease Contract


Lessor:
Transcend Optronics (Yangzhou) Co., Ltd.
 
(Hereinafter referred to as Party A)
       
Leaser:
Dihao Electronics (Yangzhou) Co., Ltd.
 
(Hereinafter referred to as Party B)



In accordance with the principles of mutual benefit and by friendly
consultations, Party A and Party B hereby agree as follows in relation to the
lease of the factory buildings and ancillary production equipment, etc. from
Party A to Party B.


01) Premises


a) Party A hereby agrees to lease to Party B the factory buildings, which are
located at No.8, Wuzhouxilu, Yangzhou Economic Development Area.


b) The total lease area is changed to 6.910.5M2 (calculated according to the
actual usable area).


c÷Party A hereby warrants that the factory buildings and the ancillary
production equipment are all legally owned by Party A without any legal defects.


d) The factory buildings and the ancillary equipment to be leased to Party B
must be used for legal purpose.
 
02) Lease Term


a) Time of delivery: Party A should deliver the Premises to Party B by October 1
2007.


b) Duration of the lease: The proposed term of this lease is two years, from
October 1 2007 to September 30 2009.


c) One month prior to the expiration of the lease term (before September 1
2007), if Party B intends to renew the lease, the rent will be adjusted
according to the consumer price index as promulgated by the government.


d) If Party B does not give the renewal request in writing within the above
specified period, then, Party A has the right to terminate the lease. But Party
B has the preferred right to lease for a provisional period of 5 years.


e) This contract is the extended contract for the contract that was signed by
both Parties as of October 1, 2005. Once this contract comes into effect, the
previous contract becomes out of validity.


03) Purpose of the Lease


The factory buildings and ancillary production equipment, etc. to be leased to
Party B should be mainly used for manufacturing purpose. Provided that the
safety and quality of Party A’s buildings would not be affected, Party B has the
right to use reasonably the factory buildings (within the leased area) without
Party A’s approval.


1

--------------------------------------------------------------------------------




04) Payment of the Rent


a) Both parties decided that the rent for the factory buildings is
RMB14/M2/month, i.e. a total of RMB321,928 (tax included) for two years.


b) The annual rent shall be paid in 12 installments. Annual rent is due and paid
monthly upon the issuance of the rent notice in the sum of 96,747RMB.


c) Party A shall issue a legal invoice to Party B three business days before
Party B makes the rent payment. Further, Party A has to comply with the
obligations as stipulated under this Lease Contract.


05) Delivery of the Premises


Party A delivers the leased premises before October 1 2007 in compliance with
the following conditions:


a) The provided and to be rented factory buildings have been cleaned with the
clean ground , free of remnant.


b) There is no obstruction on the roads from the to be rented factory buildings
to the factory gate of Party A and the cooperated work and preparation has been
finalized by Party A for Party B’s using the to be rented factory buildings.


06) Maintenance and Modification of Lease Premises


a) Party A allows Party B to discretionally make the equipment arrangement in
the rented factory buildings at its own option with coordination to be given and
supported by Party A.


b) Party B is responsible for the daily maintenance of the rented rooms and
undertakes the relevant expenses.


07) Rights and Obligations of Both Parties


(A) Party A’s rights and Obligations


a) To have the right to take in the rent in schedule. If Party B has no proper
reason and delay the rent payment, then, Party A should charge 3/10000 of
monthly rent as penalty every day upon one day delay. If Party B delays making
the payment up to more than one month, then, Party A has the right to notify in
writing Party B to release the lease contract.


b) To have the right to inspect the workshops in which Party B’s production
equipment are installed and once it is found out that the destructive use is
made on the factory buildings and ancillary production equipment, etc., then,
Party A has the right to stop Party B from doing this and make Party B to
rectify this in written notice.


c) To have the right to require Party B’s staff working in Party A’s factory
consciously to observe the regulations and rules made by Party A.


d) To ensure that Party B can reasonably use the rented factory buildings and
the ancillary production equipment, etc at its own discretion without
interference on the normal operation activity.
 
2

--------------------------------------------------------------------------------


 
e) To provide the convenience and support to Party B’s rented factory buildings
and the ancillary production equipment, etc. including its items and persons and
it is not allowed for Party A to set up the obstruction, otherwise to take the
compensation responsibility.


f) To take the responsibility for the safety, proof-theft and proof-fire around
the rented buildings.


(B) Party B’s rights and Obligations


a) To have the right reasonably to use the rented factory buildings and the
ancillary production equipment, etc. at its own discretion as well as the
relevant dypasses in the factory area


b) To have the right to make the proper reconstruction on the rented factory
buildings and the ancillary production equipment, etc. upon the production
requirements. When the rent term expires, Party B has the right to dismantle the
relevant things in itself-property rights.


c) Properly to use the Lease Premises and it is not allowed to carry out the
destructive use on the rented factory buildings and the ancillary production
equipment, etc.


d) To make the rent payment in time.


e) When the lease term expires, Party B should make a cleaning of the factory
buildings in rent, and if anything in Party B’s property rights is not
dismantled, it will belong to Party A free of charge upon the agreement of Party
A.


08) Liability in Breach of Contract


a) If any of the parities wishes to terminate the contract in advance in the
term of contract, then, the other party has the right to give a refusal.


b) If the contract is forcibly terminated by any of the parties, then, the party
in breach should make payment of breach penalty (equivalent to one fourth of
annual rent) to the other party.


c) If Party A’s staff disturb the relevant staff of Party B to enter or leave
the working area of Party A or interfere the normal production activity of Party
B, then, it is deemed as breach of the contract, and Party A should pay some
penalty (equivalent to annual rent) to Party B. If some loss is caused, the
compensation should be made correspondingly.


d) If one party is in breach of obligation and causes the loss to the other
party, the party in breach should undertake the economic loss from the other
party. If the economic loss is hard to be calculated or cannot be agreed by both
parties, then, it will be assumed equivalent to one fourth of annual rent.


09. If the contract cannot be performed by any of the parties due to Force
Majeure, both parties will take no responsibility, but once the influence of
Force Majeure disappears, both parties should continue to implement this
contract.


10. If there is any dispute in the implementation of this contract, both parties
will make a solution through amicable consultation. In case the agreement cannot
be reached, the dispute can be submitted for the arbitration in Yangzhou
Arbitration Committee by any Party.
 
3

--------------------------------------------------------------------------------


 
11. For the outstanding matters under this contract, the separate consultation
can be made with the supplemented agreement to be signed. The signed
supplemented agreement has the same force as this contract.


12. There will be four counterparts of this contract, two counterparts for each
party, which will come into force upon the signatures and stamps.


Party A (stamp):                                     
Authorized representative (signature):                          


Party B (stamp):                                     
Authorized representative (signature):                         


Date of Execution: October, 2007
 
4

--------------------------------------------------------------------------------

